BY THE COURT.
We find it impossible to shake off the suspicion that the true state of this case is not disclosed to us. The conduct of the parties, the withdrawal of the answer, the matter-stated in it, the manner of the separation, and the subsequent acts 244] and declara-*tions, excite suspicion. It is incredible that the-relation of man and wife should have been broken up, for the only reason disclosed in evidence. There must be something kept back by collusion, or otherwise. In this state of the case, the plaintiff' may dismiss his bill, without prejudice, or continue it, as he shall be advised.
The cause was continued.
At May term, 1834, the cause was again brought to hearing,, and further evidence heard. A divorce was decreed, and the plaintiff ordered to pay two hundred and fifty dollars alimony.